                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

UNITED STATES OF AMERICA,

      Plaintiff,                                    Case No. 17-cr-20298
                                                    Hon. Matthew F. Leitman
v.

JAMES ELBERT,

     Defendant.
__________________________________________________________________/

             OPINION AND ORDER DENYING DEFENDANT’S
            MOTION TO VACATE HIS SENTENCE (ECF No. 74)

      In 2017, Defendant James Elbert pleaded guilty to one count of kidnapping in

violation of 18 U.S.C. §§ 1201(a) and 2 and one count of being a felon in possession

of ammunition in violation of 18 U.S.C. §§ 922(g)(1) and 924(e). (See Rule 11 Plea

Agmt., ECF No. 44.) The Court then sentenced Elbert to two concurrent terms of

260-months imprisonment on each count. (See Judgment, ECF No. 65, PageID.335.)

He has now filed a motion to vacate his sentence under 28 U.S.C. § 2255. (See Mot.,

ECF No. 74.) In the motion, he argues that his appointed attorney provided

ineffective assistance of counsel in connection with sentencing in two respects.

      First, Elbert says that his counsel misled him into pleading guilty by falsely

assuring Elbert that he (counsel) would advocate for a sentence of fifteen years in

prison. Elbert’s lawyer – who sought a sentence of not more than 20 years – denies

making such a promise. The Court held an evidentiary hearing at which it heard

                                         1
testimony from Elbert and his lawyer on this dispute. The Court believes Elbert’s

lawyer and disbelieves Elbert. For that reason and the other reasons described

below, the Court will DENY relief on Elbert’s claim that his attorney provided

ineffective assistance by misleading Elbert into believing that he (counsel) would

seek a 15-year sentence.

      Second, Elbert contends that his attorney failed to argue that his (Elbert’s)

three prior Michigan drug convictions did not qualify as serious drug offenses under

the Armed Career Criminal Act.        But as Elbert candidly acknowledges, that

argument is foreclosed by Sixth Circuit precedent. The Court will therefore DENY

Elbert’s motion on this ground as well.

                                          I

                                          A

      On October 4, 2017, Elbert was charged in a second superseding indictment

with seven offenses: conspiracy to kidnap in violation of 18 U.S.C. §§ 1201(a) and

1201(c), kidnapping in violation of 18 U.S.C. §§ 1201(a) and 2, possession and

brandishing a firearm in furtherance of a crime of violence in violation of 18 U.S.C.

§ 924(c)(1)(a), felon in possession of ammunition in violation of 18 U.S.C. §

922(g)(1) and 924(e), felon in possession of a firearm in of 18 U.S.C. § 922(g)(1)

and 924(e), possession of a stolen firearm in violation of 18 U.S.C. § 922(j), and

distribution of heroin in violation of 21 U.S.C. § 841(a)(1). (See Sec. Superseding



                                          2
Indictment, ECF No. 36.) At that time, he was represented by appointed defense

counsel Craig Daly.

       Daly and the Government entered into plea negotiations. At the conclusion

of those negotiations, the Government offered to permit Elbert to plead guilty to the

kidnapping and felon in possession of ammunition counts under a deal that included

(1) a minimum term of 180 months (15 years) years in custody (which was a

mandatory minimum based upon Elbert’s three prior convictions for serious drug

offenses) and (2) a sentencing cap of 300 months (25 years) in custody. (See

10/5/2017 Status Conf. Tr., ECF No. 95, PageID.575.) The sentencing cap in the

offer was favorable for Elbert because his sentencing guidelines range called for a

sentence of between 360 months (30 years) and life in prison. (See id., PageID.575,

577-578.) Moreover, the offer spared Elbert from the mandatory minimum sentence

of 264 months (22 years) in prison that he would have faced if he was convicted at

trial on all charges. (See id.)

       The parties appeared for a status conference before the Court on October 5,

2017. At that conference, the terms of the Government’s offer were placed on the

record, and Elbert indicated that he would not accept the offer. (See id., PageID.577.)

       Elbert then told the Court that he was dissatisfied with Daly’s representation

and that he wanted the Court to appoint new counsel for him:




                                          3
THE COURT: Okay. Mr. Elbert, what do you want to do
with Mr. Daly? There has been some suggestions to my
staff that you were going to ask me, today, to remove Mr.
Daly as your lawyer and appoint a new lawyer.

THE DEFENDANT: Yes.

THE COURT: Is that what you’re asking me?

THE DEFENDANT: Yes.

THE COURT: All right. Why are you asking me to do
that?

THE DEFENDANT: Because every time I asked Mr. Daly
to do something, he just tells me, no, they are not going to
do that; no, they are not going to do that. It -- he’s not
actually coming to ask me, he’s just telling me no to
everything.

THE COURT: All right. Are you referring to where you
were giving Mr. Daly your thoughts on the plea
negotiation process?

THE DEFENDANT: That, and other things, too. I asked
him about the -- the appeal on the Rule 11, and he told me
they are not going to do that.

THE COURT: You mean -- I’m sorry. You are talking
about the provision in the Rule 11 about a waiver of your
appellate rights?

THE DEFENDANT: Yes.

THE COURT: Okay.

THE DEFENDANT: I asked him about that. There was
few things I asked him, and he just kept telling me, no,
they wouldn’t do anything that I was asking him to do.



                             4
             Like I don’t feel like he was trying to help me; he was
             trying to push the case off and get it over with.

(Id., PageID.580-581.)

      The Court then agreed to appoint new counsel for Elbert. It later appointed

Attorney Jerome Sabbotta to replace Daly as Elbert’s attorney.

      Sabbotta obtained and reviewed the discovery materials from Daly, and he

discussed the case at length with Daly. (See 2/25/21 Evid. Hr’g Tr., ECF No. 97,

PageID.634-635, 641-642.) Sabbotta then met in person with Elbert on October 17,

2017, at the Genesee County Jail. (See id., PageID.649.) At the conclusion of that

meeting, Elbert agreed to accept the Government’s earlier plea offer – i.e., the offer

that had been placed on the record at the October 5, 2017, status conference. (See

id., PageID.605.)    Once again, that offer called for Elbert to plead guilty to

kidnapping and being a felon in possession of ammunition and set a cap on Elbert’s

sentence of 25 years. Elbert signed a Rule 11 Plea Agreement memorializing his

plea deal and entered a plea pursuant to that agreement on October 25, 2017. (See

Rule 11 Plea Agreement, ECF No. 44.)

      The criminal conduct to which Elbert admitted was very serious. In the Rule

11 Plea Agreement, he acknowledged that he and his accomplice threatened the

victim over a drug debt, brandished a weapon, kidnapped the victim, tied up the

victim, gagged the victim and covered his mouth with duct tape, and then called the



                                          5
victim’s family and threatened to kill the victim if the drug debt was not paid. (See

id., PageID.167-168.)

      In preparation for sentencing, Sabbotta sought and received funds for a mental

health evaluation of Elbert. That evaluation was performed by Dennis Sugrue, Ph.D.

      Prior to sentencing, Sabbotta also prepared and filed a sentencing

memorandum on Elbert’s behalf. (See Elbert Sent. Mem., ECF No. 50.) Sabbotta

attached Dr. Sugrue’s evaluation as an exhibit to that memorandum. (See Dr. Sugrue

Evaluation, ECF No. 50-2.) In the memorandum, Sabbotta offered a number of

arguments on Elbert’s behalf (including arguments based upon Dr. Sugrue’s mental

health evaluation), and Sabbotta asked the Court to impose a sentence of not more

than 240 months (20 years) in custody. (See Elbert Sent. Mem., ECF No. 50,

PageID.219.)

      After Sabbotta filed the sentencing memorandum, he sent it to Elbert. (See

2/25/21 Evid. Hr’g Tr., ECF No. 97, PageID.612, 638.) Elbert reviewed the

memorandum and did not object to Sabbotta’s request that the Court not sentence

him (Elbert) to more than 20 years in prison. (See id., PageID.622, 638.)

      The Government filed a sentencing memorandum in which it asked the Court

to impose a sentence of 300 months (25 years) in custody. (See Gov’t Sent. Mem.,

ECF No. 51, PageID.254.) The Government’s memorandum highlighted the violent

nature of Elbert’s offenses. (See id.)



                                         6
      On February 15, 2018, the parties appeared before the Court for sentencing.

Consistent with the sentencing memorandum he filed on Elbert’s behalf, Sabbotta

asked the Court to impose a sentence of not more than 240 months (20 years). (See

2/15/18 Sentencing Tr., ECF No. 73, PageID.373.) Elbert then spoke to the Court.

He did not ask for a sentence of fifteen years, nor did he complain that Sabbotta had

failed to ask for such a sentence. (See id., PageID.375-377.) The Government again

asked the Court to impose a sentence of 300 months (25 years) based upon Elbert’s

“horrific” and “brazen” crimes. (Id., PageID.377, 379.)

      After listening carefully to the arguments made by Sabbotta by counsel for

the Government, the Court decided to impose a sentence of 260 months. The Court

explained:

             Mr. Elbert, my task is ultimately to impose a sentence that
             is sufficient but not greater than necessary to achieve the
             goals of sentencing. The government recommends a
             sentence of 300 months but respectfully, I think that is a
             bit greater than necessary to achieve the goals of
             sentencing in this case. Mr. Sabbota has asked for a
             sentence of no greater than 240 months but with respect, I
             think that is a bit short to achieve the goals of sentencing.

             In my view, an appropriate sentence here is 260 months in
             custody. I think that that is very serious medicine. It is
             very serious punishment. It appropriately accounts for the
             seriousness of the offense. It is way longer and way
             harsher than any sentence that has been imposed upon you
             before.




                                          7
             But in terms of why I have gone substantially below what
             the government has requested and substantially below
             where the guidelines were, I think that that level of
             sentence I have imposed accounts for your childhood
             challenges. It accounts for your strong family support.
             And it accounts for Dr. Sugrue’s observation that once you
             get the appropriate training -- excuse me -- treatment, that
             at that point, there is a substantially less risk that you will
             pose a threat to the community and a substantially greater
             likelihood that you will be able to rejoin us as a productive
             member of society.

(Id. ECF No.73, PageID.385-386.)

                                           B

      On March 15, 2019, Elbert filed a motion under 28 U.S.C. § 2255 to vacate

his sentence. (See Mot., ECF No. 74.) In that motion, Elbert argues that Sabbotta

rendered ineffective assistance of counsel in two respects. First, Elbert contends that

Sabbotta unreasonably failed to investigate whether Elbert’s three prior drug

convictions “were serious drug offenses under 18 U.S.C. 924(e)(2)(A)(ii).” (Id.

PageID.396.) Second, Elbert argues that Sabbotta misled him into accepting the

Government’s plea offer by promising to seek a 15-year sentence. (See id.,

PageID.397.) Elbert insists that if he knew that Sabbotta would not seek a 15-year

sentence, he (Elbert) “would not have entered into the agreement, but instead would

have proceeded to trial.” (Id.)         After reviewing Elbert’s motion and the

Government’s response, the Court appointed counsel for Elbert and decided to hold

an evidentiary hearing.


                                           8
      The Court held that evidentiary hearing on February 25, 2021.1 Both Elbert

and Sabbotta both testified at the hearing.

      As relevant here, Elbert testified that:

       He first met Sabbotta in the Genesee County Jail. (See 2/25/21 Evid. Hr’g

         Tr., ECF No. 97, PageID.604-605.) The meeting lasted about 45 minutes.

         (See id.)

       During that first meeting, Sabbotta did not review any discovery with him,

         did not ask him any questions about the case, and did not “go over” the

         plea agreement with him. (Id., PageID.604-606.)

       Instead, Sabbotta “just said [he (Elbert)] did it.” (Id., PageID.605.)

         Sabbotta also said that he (Elbert) “shouldn’t get more than 15 years.” (Id.,

         PageID.605.) Finally, Sabbotta also told him that he (Sabbotta) “would

         argue for 15 years.” (Id.) He (Elbert) then signed the plea agreement – the

         same plea agreement that he had earlier refused to sign when represented

         by Daly. (See id.) He signed the agreement “with the understanding of,

         [Sabbotta] was going to argue for 15 years.” (Id., PageID.606.)

       When he appeared before the Court to enter the plea, the Court asked if

         anyone had made any promises that were not reflected in the plea


1
 The evidentiary hearing was held virtually using the video conference platform
Zoom. All parties – including Elbert – consented to holding the evidentiary hearing
by video.

                                           9
   agreement to induce him to plead guilty, and he did not say anything about

   Sabbotta’s promise to advocate for a 15-year sentence. (See id.,

   PageID.619.)

 He and Sabbotta met a second in the Clare County Jail after he (Elbert)

   entered his plea. (See id., PageID.607.) The purpose of the meeting was

   to review the draft presentence investigation report. (See id.) During that

   meeting, Sabbotta again said that he (Sabbotta) did not anticipate that he

   (Elbert) would receive a sentence of more than 15 years. (See id.)

 Prior to the sentencing hearing, he received a draft of the sentencing

   memorandum prepared on his behalf by Sabbotta. (See id., PageID.612.)

   He reviewed the draft and saw that Sabbotta asked the Court to impose a

   sentence of “no more than 20 years,” rather than a sentence of 15 years.

   (Id.) He nonetheless continued to believe that Sabbotta was going to ask

   for a sentence of 15 years during the sentencing hearing. (See id.) And he

   did not ask Sabbotta any questions about why Sabbotta asked for a

   sentence of not greater than 20 years. (See id., PageID.621-622.)

 He was surprised when Sabbotta asked for a sentence of not more than 20

   years during the sentencing hearing. (See id., PageID.622.) He voiced his

   surprise to Sabbotta at the defense table, and Sabbotta said “basically, like,

   don’t worry about it.” (Id., PageID.622-623.)


                                   10
 He spoke on his own behalf at sentencing and did not ask for a sentence of

   15 years. (See id., PageID.623.) Nor did he tell the Court that Sabbotta

   had promised to ask for a 15-year sentence. (See id.) He did not tell the

   Court about Sabbotta’s promise because “at all the times I ever been in

   court, I never went that far as to talk to a judge” about what his lawyer

   “said he was going to do.” (Id.)

 Also at sentencing, he told the Court that he “signed the plea agreement”

   because “what I did wasn’t right.” (Id., PageID.624.)

 After the sentencing hearing, Sabbotta visited him in lockup, and he

   (Elbert) asked why Sabbotta had not asked for a sentence of 15 years. (See

   id., PageID.613.) Sabbotta “said he didn’t want to play on the judge’s

   intelligence.” (Id.)

 In his motion under 28 U.S.C. § 2255, he wrote – subject to penalty of

   perjury – that he would have gone to trial if Sabbotta had not promised to

   seek a 15-year sentence, but he said that statement was not true. (See id.,

   PageID.626-627.) He explained that that statement was made in error by

   the inmate who assisted him with his motion and that he did not catch that

   error even though he read the motion before it was filed. (See id.,

   PageID.627.)




                                  11
       He could not identify any substantive points or arguments – other than

         asking for a 15-year sentence – that Sabbotta could have made at

         sentencing in favor of a shorter sentence. (See id., PageID.630.)

      Sabbotta’s testimony conflicted with Elbert’s testimony on the key points at

issue in Elbert’s motion. As relevant here, Sabbotta testified as follows:

       He has been practicing law since 1976 and has represented hundreds of

         criminal defendants – between both state and federal court – since that

         time. (See id., PageID.633-634.)

       He first met with Elbert in the Genesee County Jail on October 21, 2017.

         (See id., PageID.648.) That meeting lasted “a couple of hours.” (Id.)

       During his first meeting with Elbert, he reviewed the strengths and

         weaknesses of the case with Elbert. (See id., PageID.634, 651.) He also

         reviewed the discovery materials with Elbert. (See id., PageID.651.) As a

         result of their discussions, he and Elbert came to “an understanding” about

         “the strength of the government’s case.” (Id.)       That “understanding”

         included an acknowledgement that “the government’s case was very, very

         strong” because the victims knew Elbert and his accomplice (and thus were

         easily able to identify them) and because Elbert was recorded on a phone

         call “trying to dissuade witnesses from testifying.” (Id., PageID.634-635.)

         In addition, by the time of Sabbotta’s meeting with Elbert, Sabbotta knew


                                         12
   that Elbert’s co-defendant/accomplice “was going to be a government

   witness.” (Id.)

 After discussing the strengths and weaknesses of the case, he and Elbert

   reviewed the proposed plea agreement. (See id., PageID.635.) Elbert

   agreed to accept the agreement. (See id., PageID.635-636.) One of the

   “major factors” that led Elbert to accept the agreement was the

   government’s willingness to cap Elbert’s sentence at 25 years. (Id.)

 He specifically discussed with Elbert the sentence for which he would

   advocate. (Id., PageID.636.) He told Elbert that he “would ask the Court

   not to impose a sentence of more than 20 years.” (Id.) He also told Elbert

   that he hoped that the Court might go below that figure based upon the

   Court’s consideration of the mental health evaluation that he would include

   with the sentencing memorandum. (See id.)

 He never told Elbert that he would ask for a sentence of 15 years. (See id.,

   PageID.637.)

 After Elbert reviewed the draft sentencing memorandum with the request

   for a sentence of not more than 20 years, Elbert did not object in any way

   that the requested sentence was more than 15 years. (See id., PageID.638.)




                                  13
       He met with Elbert “right after the sentencing,” and Elbert “was fine with

         the sentencing based on his factual scenario.” (Id.)         Elbert “never

         complained” about the sentence. (Id.)

       The first time he learned that Elbert was dissatisfied because he (Sabbotta)

         did not ask for a sentence of 15 years was when he received a copy of

         Elbert’s current motion. (See id., PageID.639.)

                                        II

      Both of Elbert’s claims sound in ineffective assistance of counsel. The

standard governing such claims is well-established:

            To prevail on an ineffective-assistance-of-counsel claim,
            [a defendant] must satisfy the two-pronged test announced
            in Strickland v. Washington, 466 U.S. 668, 104 S.Ct. 2052,
            80 L.Ed.2d 674 (1984). “Surmounting Strickland’s high
            bar is never an easy task.” Padilla v. Kentucky, 559 U.S.
            356, 371, 130 S.Ct. 1473, 176 L.Ed.2d 284 (2010). First,
            [a defendant] “must show that counsel’s representation fell
            below an objective standard of reasonableness.”
            Strickland, 466 U.S. at 687–88, 104 S.Ct. 2052. Second,
            he must show prejudice, that is “a reasonable probability
            that, but for counsel’s unprofessional errors, the result of
            the proceeding would have been different.” Id. at 694, 104
            S.Ct. 2052. A “reasonable probability” is one “sufficient
            to undermine confidence in the outcome.” Id.

Wingate v. United States, 969 F.3d 251, 255 (6th Cir. 2020).




                                        14
                                         III

      The Court turns first to Elbert’s claim that Sabbotta rendered ineffective

assistance by falsely promising that he (Sabbotta) would seek a 15-year sentence.

The Court rejects this claim for two reasons.

                                         A

      First, Elbert has failed to show that Sabbotta performed deficiently. Elbert

claims that Sabbotta’s performance was unreasonable because Sabbotta

“misrepresent[ed]” that he would seek a sentence of 15 years. (Elbert Supp. Br., ECF

No. 99, PageID.677.) That claim rests entirely upon Elbert’s testimony that Sabbotta

promised to ask for a 15-year sentence. But the Court does not believe that

testimony. Simply put, Sabbotta, who denied that he ever promised to seek a 15-

year sentence, was a much more credible witness than Elbert. Sabbotta’s demeanor

was straightforward, matter-of-fact, and non-defensive. And his testimony matches

up with the objective and agreed-upon evidence better than Elbert’s testimony does.

For instance, Sabbotta’s testimony that he did not promise to seek a 15-year sentence

is consistent with the undisputed fact that he filed a sentencing memorandum seeking

a sentence of not more than 20 years and with the agreed-upon fact that Elbert never

suggested (until now) that that request was somehow inconsistent with Sabbotta’s

prior representations.




                                         15
      Elbert’s testimony, in contrast, does not make sense to the Court. If, as Elbert

insisted, he agreed to plead guilty solely because Sabbotta promised to seek a 15-

year sentence, then Elbert surely would have objected to Sabbotta’s draft sentencing

memorandum seeking a sentence of no more than 20 years. Elbert also would have

complained to the Court during sentencing when Sabbotta asked for a sentence of

no more than 20 years. Indeed, Elbert’s prior complaints to the Court about Daly

show that he was not shy about voicing his concerns about his legal representation.

Given his prior complaints about Daly, his failure to speak out when Sabbotta

requested a sentence of no more than 20 years is significant.

      For all of these reasons, the Court accepts Sabbotta’s version of events and

rejects Elbert’s version of events. Because the Court declines to credit Elbert’s

testimony, his claim that Sabbotta performed deficiently by misleading him – which

rests entirely on his testimony – must fail.

      Elbert counters that the Court should accept his version of events because the

only reasonable explanation for his agreement to plead guilty is that Sabbotta

promised to seek a sentence of 15 years. (See Elbert Supp. Br., ECF No. 99,

PageID.675.) He highlights that when represented by Daly, he refused to sign the

plea agreement that he signed once Sabbotta began representing him. He says that

Sabbotta must have said “something” to “get [him] to change his mind.” (Id.) And

he insists that that “something” must have been Sabbotta’s promise to seek a 15-year



                                          16
sentence. Why else, Elbert asks, would he have agreed to accept the very same

agreement he had earlier rejected?

      But Elbert may have had several other reasonable reasons for accepting the

deal that he had earlier rejected. As Sabbotta explained based upon his many years

of practice, “sometimes when you have a second lawyer telling the same thing to an

individual, it change[s] their mind.” (2/25/21 Evid. Hr’g Tr., ECF No. 97,

PageID.653.) Applying that principle here suggests that Elbert could reasonably

have decided to accept the deal he had earlier rejected after hearing a second lawyer

(Sabbotta) echo his first lawyer’s (Daly’s) opinion that the case against him was

strong and that the plea deal was the best he could do. Sabbotta also explained that

by the time he first met with Elbert, Elbert had become “very concerned about the

360 [months] to life” he was facing without the plea deal. (Id.) That concern could

reasonably explain why Elbert would accept the deal even without an assurance by

Sabbotta that Sabbotta would seek a 15-year sentence. For these reasons, the Court

rejects Elbert’s argument that the only reasonable explanation for his acceptance of

the plea deal was that Sabbotta promised to seek a 15-year sentence.

                                         B

      Second, Elbert has failed to establish prejudice from Sabbotta’s alleged

misrepresentation. He has not shown a reasonable probability that the result of the

sentencing proceedings would have been different if Sabbotta had requested a 15-



                                         17
year sentence. Elbert’s offenses were very serious and violent. And even though

Sabbotta did not seek a 15-year sentence, he did present Elbert in the best possible

light at sentencing. Indeed, Elbert cannot identify a single additional point that he

thinks Sabbotta should have made on his behalf in connection with the sentencing.

      The Court carefully considered the substance of the submissions by Sabbotta

and the Government and carefully weighed the relevant factors under 18 U.S.C. §

3553(a) when it determined the appropriate sentence. (See 2/15/18 Sentencing Tr.,

ECF No. 73, PageID.380-385.) The Court then imposed a sentence that was well

below the bottom of Elbert’s guidelines range (which was 360 months). The Court

can confidently say that it would not have imposed a lesser sentence even if Sabbotta

had requested a 15-year sentence. Under these circumstances, Elbert cannot show

prejudice, and his ineffective assistance claim fails for this independent reason.

                                         IV

      The Court next turns to Elbert’s argument that Sabbotta was ineffective for

failing to argue that Elbert’s three prior Michigan drug convictions did not qualify

“as serious drug offenses [that were sufficient] to trigger the 15 year mandatory

minimum sentence contained within the Armed Career Criminal Act, 18 U.S.C.

924(e).” (Elbert Supp. Br., ECF No. 99, PageID.679.) To Elbert’s credit, he

acknowledges that this argument is currently foreclosed by Sixth Circuit precedent,

and he explains that he “is raising the [argument] to preserve it for further appeal.”



                                          18
(Id.) Because, as Elbert concedes. this argument cannot succeed under current Sixth

Circuit law, the Court will deny relief on this component of Elbert’s ineffective

assistance of counsel claim.

                                         V

      For all of the reasons explained above, Elbert’s motion to vacate his sentence

(ECF No. 74) is DENIED.

      Finally, the Court DENIES Elbert a Certificate of Appealability because

reasonable jurists would not debate the Court’s denial of relief and because Elbert’s

claims do not deserve further consideration by the Sixth Circuit. See Slack v.

McDaniel, 529 U.S. 473, 484 (2000).

      IT IS SO ORDERED.

                                       /s/Matthew F. Leitman
                                       MATTHEW F. LEITMAN
                                       UNITED STATES DISTRICT JUDGE

Dated: June 8, 2021

       I hereby certify that a copy of the foregoing document was served upon the
parties and/or counsel of record on June 8, 2021, by electronic means and/or ordinary
mail.

                                              s/Holly A. Monda
                                              Case Manager
                                              (810) 341-9764




                                         19
